DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Non-Final office action is responsive to Applicants' RCE filed on 06/02/2021.  Claims 1-9, 12, 17-27 and 30 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.  
Response to ArgumentsApplicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the current sensing only senses the gate voltage and not the source voltage, and therefore, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. ¶68 of the specifications discloses: “A current sensing circuit 615 is configured to read the voltage on the gate terminal of the transistor T1 to monitor the voltage across the gate and source terminals (or between the gate and Kelvin source terminals) Vgs”.   Whereas claim recites: “…a current sensing circuit that is configured to read a value of a voltage between the gate terminal of the field effect transistor and a source terminal of the field effect 
Claims 2-9, 12, 17-27 and 30 depend directly or indirectly from a rejected claim and are, therefore, rejected to for the reasons set above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is not clear how the current sensing circuit is reading or detecting the source voltage, since the source voltage is being fed into item 605 and only the gate voltage is being fed to the current sensing circuit.  For the sake of examining, examiner has interpreted limitation as the current sensing circuit detecting a 
Claims 2-9, 12, 17-27 and 30 depend directly or indirectly from a rejected claim and are, therefore, rejected to for the reasons set above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 17-19, and 25 rejected under 35 U.S.C. 103 as being unpatentable over Naka et al. (20170288385) in view of Lew et al. (20160301405)
Regarding claim 1. Naka teaches a power converter circuit [fig 2], comprising: the switch [i.e. 302] being configured to maintain an on operational state [i.e. ON/OFF to regulate current Id] responsive to a maintenance signal [Ig] received through a gate terminal [801];  
a current sensing circuit [304] that is configured to read [“read” has been interpreted as interpreting a sense value to provide a signal] a value of a voltage [voltage value received at 351 and 311] between the gate terminal of the [802] of the field effect transistor and to estimate a drain terminal current [Is is proportional to Id ¶34] of the field effect transistor using the read value of the voltage [i.e. voltage value received by the difference of 351 and 311] between the gate terminal of the field effect transistor and the source terminal of the field effect transistor; 
and a gate driving circuit [fig 2, 204] that is configured to generate the maintenance signal responsive to the estimate of the drain terminal current.  
While Naka teaches a switch [302], Naka does not explicitly mention said switch comprising: a field effect transistor and the field effect transistor being a wide bandgap field effect transistor.
Whereas Lew teaches a driver circuit including a switch [210] comprising: a field effect transistor [¶18] and the field effect transistor being a wide bandgap field effect transistor [see 210 in ¶18].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Naka power circuit to a similar configuration as Lew power circuit in order to have a power converter circuit that has a relatively high gate to drain breakdown voltage, which yields a reliable circuit design [¶18].

[output of 304 that is send to 102, ¶82] based on a comparison [¶108] of the voltage between the gate terminal of the field effect transistor and a source terminal of the field effect transistor and a voltage threshold [Vs]; 
wherein the power converter circuit further comprises: a control circuit [200, fig 2] that is configured to generate a gate driver control signal [Sg] responsive to the sensing output signal [i.e. based indirectly from output of 304].  

Regarding claim 3. Naka as modified teaches the power converter circuit of Claim 2, wherein the gate driving circuit is further configured to generate the maintenance signal responsive to the gate driver control signal [see Sg indirectly triggers 204].  

Regarding claim 5. Naka as modified teaches the power converter circuit of Claim 1, wherein the field effect transistor comprises a GaN Gate Injection Transistor (GIT) [¶18 Lew].  

[fig 2], comprising: a switch [i.e. 302] being configured to maintain an on operational state [i.e. ON/OFF to regulate current Id] responsive to a gate current signal [Ig] received through a gate terminal [801]; 
an overcurrent detection circuit [304, ¶3, RTC limits short circuit current] that is configured to read [“read” has been interpreted as interpreting a sense value to provide a signal] a value of a voltage [voltage value received by the difference of 351 and 311] between the gate terminal of the field effect transistor and a source terminal of the field effect transistor and 
to generate a comparison result based on a comparison [comparison has been interpreted as establishing a difference from two voltages] between the read value of the voltage between the gate terminal of the field effect transistor and a source terminal of the field effect transistor and a reference voltage [i.e. Vs reference], and to generate an overcurrent fault signal [signal received by 102, ¶54] in one of a first state and a second state based on the comparison result; 
and a gate driving circuit [204, fig 2] that is configured to generate the gate current signal responsive to the overcurrent fault signal being in the first state and to [function of 304].  
While Naka teaches a switch [302], Naka does not explicitly mention said switch comprising: a field effect transistor and the field effect transistor being a wide bandgap field effect transistor.
Whereas Lew teaches a driver circuit including a switch [210] comprising: a field effect transistor [¶18] and the field effect transistor being a wide bandgap field effect transistor [see 210 in ¶18].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Naka power circuit to a similar configuration as Lew power circuit in order to have a power converter circuit that has a relatively high gate to drain breakdown voltage, which yields a reliable circuit design [¶18]. 

Regarding claim 18. Naka as modified teaches the power converter circuit of Claim 17, further comprising: a control circuit [200 Naka] that is configured to generate a gate driver control signal [indirectly generates Sg] responsive to the overcurrent fault signal being in the first state [102 indirectly triggers 200].  

[Sg indirectly triggers 204 Naka].  

Regarding claim 25. Naka as modified teaches the power converter circuit of Claim 17, wherein the field effect transistor comprises a GaN Gate Injection Transistor (GIT) [¶18 Lew]. 


Claims 6 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Naka et al. in view of Lew et al. and further in view of Takahashi et al. (20100134939)
Regarding claim 6. Naka as modified teaches the power converter circuit of Claim 1, 
However, Naka as modified does not explicitly mention wherein the current sensing circuit is further configured to estimate the drain terminal current of the field effect transistor based on an estimate of a resistance in a two-dimensional electron gas (2DEG) channel of the field effect transistor on a source terminal side of the gate terminal of the field effect transistor.
[¶79-¶81, Takahashi].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Naka’s power converter to a similar configuration as Takahashi’s power converter in order to protect an external circuit even when an intermittent overcurrent such as a chattering short occurs [¶7].  

Regarding claim 20. Naka as modified teaches the power converter circuit of Claim 18, 
However, Naka as modified does not explicitly mention a circuit further comprising: a soft turn-off circuit that is configured to control a speed at which the voltage between the gate terminal of the field effect transistor and the source terminal of the field effect transistor is reduced responsive to the overcurrent fault signal being in the second state.
Takahashi teaches a circuit further comprising: a soft turn-off circuit [70, fig 4 Takahashi] that is configured to control a speed at which the voltage between the gate terminal of the field effect transistor and the source terminal of the field effect transistor is reduced responsive to the overcurrent fault signal being in the second state [¶103 Takahashi].   
[¶7].  


Allowable Subject Matter
Claims 4, 7-9,12, 21-24, 26-27 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839